Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Serial Number: 16/909522    Attorney's Docket #:  010829-9123.US02
Filing Date: 6/23/2020; 					
Applicant: Ye et al.
							Examiner: Alexander Williams

DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election of Group I (claims 1-19), filed 12/7/2020, has been acknowledged.  The linking claims 20-25 will be examined.
	This application contains claim 26 drawn to an invention non-elected without traverse.
Priority
This application is a continuation of U.S. patent application Ser. No. 16/043,049, filed Jul. 23, 2018, now U.S. Patent # 10,727,206 B2; which is a continuation of U.S. patent application Ser. No. 15/431,649, filed Feb. 13, 2017, now U.S. Pat. No. 10,128,217 B2; which is a continuation of U.S. patent application Ser. No. 14/550,243, filed Nov. 21, 2014, now U.S. Pat. No. 9,627,367 B2.
Specification
The disclosure is objected to because of the following informalities: related application information should be updated, if needed.  
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 10,727,206 B2. Although the claims at issue are not identical, they are not patentably distinct from each other both the application and the patent claim a semiconductor device, comprising: a package substrate; a controller attached to the package substrate; at least one spacer attached to the package substrate and spaced laterally apart from the controller; at least two semiconductor packages disposed over the controller and the at least one spacer and electrically connected to the package substrate; and an encapsulant material encapsulating the controller, the at least one spacer and the at least two semiconductor packages. 
Claim Objections
Claim 15 is objected to because of the following informalities: after “memory packages” insert a “.” period.  Appropriate correction is required.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 8, 9, 14-16 and 19-25 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Takier et al. (U.S. Patent Application Publication # 2019/0200471 A1).

In regards to claim 1, Takier et al. (figures 2 and 3) show a semiconductor device (see paragraphs [0031]-[0032]), comprising: a package substrate 104; a controller 102a attached to the package substrate 104; at least one spacer 106b attached to the package substrate 104 and spaced laterally apart from the controller 102a; at least two semiconductor packages 102b disposed over the controller 102a and the at least one spacer 106b and electrically (by 112) connected to the package structure 104; and an encapsulant material (see paragraph [0032]) encapsulating the controller 102a, the at least one spacer 106b and the at least two semiconductor packages 102b. 

In regards to claim 2, Takier et al. (see figures 2 and 3) show wherein the package substrate 104 includes a plurality of first bond pads (inherent at 112 and 104) and a plurality of second bond pads 31, and wherein the semiconductor device further comprises: a plurality of first wire bonds 112 that couple the plurality of first bond pads (inherent at 112 and 104) to the at least two semiconductor packages 102b; and a plurality of second wire bonds 110 that couple the plurality of second bond pads at 108a to the controller 102a (see paragraph [0030]). 

In regards to claim 3, Takier et al. show wherein the controller 102a is configured to manage data transfer to and from each of the at least two semiconductor packages 102b. 

In regards to claim 4, Takier et al. show wherein each of the at least two semiconductor packages 102b includes at least one semiconductor die (inherent memory dies 102b). 

In regards to claim 8, Takier et al. show wherein the at least two semiconductor packages 102b comprise flash memory and include NAND memory and/or NOR memory (see paragraph [0032]). 

102b is a NAND memory package (see paragraph [0032]) without an embedded controller 102a. 

In regards to claim 14, Takier et al. (figures 2 and 3)  show a multimedia device configured to couple to a host, comprising: an interposer 104; a stack of memory packages 102b electrically coupled to the interposer 104; a multimedia controller die 102a attached to the interposer 104 and positioned between the stack of memory packages 102b and the interposer 104; a spacer 106b attached to the interposer 104 and spaced laterally apart from the multimedia controller die 102b, wherein the spacer 106b is between the stack of memory packages 102b and the interposer 104; and an encapsulant (see paragraph [0032]) encapsulating the stack of memory packages 102b, the spacer 106b, and the multimedia controller die 102a.

In regards to claim 15, Takier et al. show wherein the multimedia controller die 102a is configured to manage data transfer between the host and each of the memory packages 102b. 

In regards to claim 16, Takier et al. show wherein the multimedia controller die 102a is coupled to each of the memory packages 102b. 

In regards to claim 19, Takier et al. show wherein each memory package 102b is a NAND package (see paragraph [0032]). 

In regards to claim 20, Takier et al. (figures 2 and 3) show a method of manufacturing a semiconductor package, the method comprising: disposing a controller 102a over a package substrate 104; disposing a spacer 106b over the package substrate 104 and spaced laterally apart from the controller 102a; disposing a first semiconductor package 102b over the package substrate 104 and over the spacer 106b such that the controller 102a and the spacer 106b are positioned between the first semiconductor package 102b and the package substrate 104; disposing a second 102b over the first  102b semiconductor package; and encapsulating the first and second semiconductor packages 102b, the spacer 106b, and the controller 102a with an encapsulant (see paragraph [0032]). 

In regards to claim 21, Takier et al. (figures 2 and 3) further comprises wirebonding 110 the controller 102a to the package substrate 104; and wirebonding 112 the first and second semiconductor packages 102b to the package substrate 104. 

In regards to claim 22, Takier et al. further comprises flowing the encapsulant (see paragraph [0032]) into a cavity between the package substrate 104 and the first semiconductor package 102b such that the encapsulant (see paragraph [0032[) at least partially encapsulates the controller 102a. 

In regards to claim 23, Takier et al. show wherein disposing the first semiconductor package 102b over the package substrate 104 includes attaching the first semiconductor package 102b to the package substrate 104 such that most of the controller 102a is positioned directly between the first semiconductor package 102b and the package substrate 104. 

In regards to claim 24, Takier et al. show wherein disposing the first semiconductor package 102b over the package substrate 104 includes mounting the first semiconductor package 102b  to the package substrate 104 such that wire bonds 112 coupling the controller 102a to the package substrate 104 are directly between the first semiconductor package 102b and the package substrate 104. 

In regards to claim 25, Takier et al. show wherein the controller 102a is a multimedia controller and the first and second  semiconductor packages 102b are NAND memory packages and/or NOR memory packages (see paragraph [0032]).

In regards to claim 26, Takier et al. further comprises stacking additional semiconductor packages 102b on the second semiconductor package 102b before and second semiconductor packages 102b, the additional semiconductor packages 102b, and the controller 102a with the encapsulant (see paragraph [0032]).

Claims 1-4, 11, 14-16 and 20-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Park (U.S. Patent Application Publication # 2016/0071810 A1).
In regards to claim 1, Park.(figures 12-20) specifically figure 20 show a semiconductor device 2A, comprising: a package substrate 10; a controller 100a attached to the package substrate 10; at least one spacer 162 attached to the package substrate 10 and spaced laterally apart from the controller 100a; at least two semiconductor packages 200a,300a disposed over the controller 100a and the at least one spacer 162 and electrically connected to the package substrate 10; and an encapsulant material 710 encapsulating the controller 100a, the at least one spacer 162 and the at least two semiconductor packages 200a,300a. 

In regards to claim 2, Park (see figure 20) show wherein the package substrate 10 includes a plurality of first bond pads 12 and a plurality of second bond pads 12, and wherein the semiconductor device further comprises: a plurality of first wire bonds 630 that couple the plurality of first bond pads 12 to the at least two semiconductor packages 200a,300a; and a plurality of second wire bonds 610 that couple the plurality of second bond pads 12 to the controller 100a. 

In regards to claim 3, Park show wherein the controller 100a is configured to manage data transfer to and from each of the at least two semiconductor packages 200a,300a. 

In regards to claim 4, Park show wherein each of the at least two semiconductor packages 200a,300a includes at least one semiconductor die (inherent memory dies). 

In regards to claim 11, Park show wherein the at least one spacer 162 comprises silicon (see paragraph [0096]).  

In regards to claim 14, Park (figures 12-20) specifically figure 20 show a multimedia device 2a configured to couple to a host 750, comprising: an interposer 10; a stack of memory packages 200a,300a,400a,500a electrically coupled to the interposer 10; a multimedia controller die 100a attached to the interposer 10 and positioned between the stack of memory packages 200a,300a,400a,500a and the interposer 10; a spacer 162 attached to the interposer 10 and spaced laterally apart from the multimedia controller die 100a, wherein the spacer 162 is between the stack of memory packages 200a,300a,400a,500a and the interposer 10; and an encapsulant 710 encapsulating the stack of memory packages 200a,300a,400a,500a, the spacer 162, and the multimedia controller die 100a.

In regards to claim 15, Park show wherein the multimedia controller die 100a is configured to manage data transfer between the host and each of the memory packages 200a,300a,400a,500a. 

In regards to claim 16, Park show wherein the multimedia controller die 100a is coupled to each of the memory packages 200a,300a,400a,500a. 

In regards to claim 20, Park (figures 12-20) specifically figure 20 show a method of manufacturing a semiconductor package 2a, the method comprising: disposing a controller 100a over a package substrate 10; disposing a spacer 162 over the package substrate 10 and spaced laterally apart from the controller 100a; disposing a first semiconductor package 200a over the package substrate 10 and over the spacer 162 such that the controller 100a and the spacer 162 are positioned between the first semiconductor package 200a and the package substrate 10; disposing a second semiconductor package 300a over the first  200a semiconductor package; and encapsulating the first 200a and second 300a semiconductor packages, the spacer 162, and the controller 100a with an encapsulant 710. 

610 the controller 100a to the package substrate 10; and wirebonding 630 the first 200a and second 300a semiconductor packages to the package substrate 10. 

In regards to claim 22, Park further comprises flowing the encapsulant 710 into a cavity between the package substrate 10 and the first semiconductor package 200a such that the encapsulant 710 at least partially encapsulates the controller 100a. 

In regards to claim 23, Park show wherein disposing the first semiconductor package 200a over the package substrate 10 includes attaching the first semiconductor package 200a to the package substrate 10 such that most of the controller 100a is positioned directly between the first semiconductor package 200a and the package substrate 10. 

In regards to claim 24, Park show wherein disposing the first semiconductor package 200a over the package substrate 10 includes mounting the first semiconductor package 200a to the package substrate 10 such that wire bonds 610 coupling the controller 100a to the package substrate 10 are directly between the first semiconductor package 200a and the package substrate 10. 

In regards to claim 26, Park further comprises stacking additional semiconductor packages 400a,500a on the second semiconductor package 300a before encapsulating the first 200a and second 300a semiconductor packages, the additional semiconductor packages 400a,500a, and the controller 100a with the encapsulant 710).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

	Initially, it is noted that the 35 U.S.C. § 103 rejection based on at least one spacer and an encapsulant material deals with an issue (i.e., the integration of multiple pieces into one piece or conversely, using multiple pieces in replacing a single piece) that has been previously decided by the courts.
	In Howard v. Detroit Stove Works 150 U.S. 164 (1893), the Court held, "it involves no invention to cast in one piece an article which has formerly been cast in two pieces and put together...." 
	In In re Larson 144 USPQ 347 (CCPA 1965), the term "integral" did not define over a multi-piece structure secured In re Fridolph for support.
	 In re Fridolph 135 USPQ 319 (CCPA 1962) deals with submitted affidavits relating to this issue.  The underlying issue in In re Fridolph was related to the end result of making a multi-piece structure into a one-piece structure.  Generally, favorable patentable weight was accorded if the one-piece structure yielded results not expected from the modification of the two-piece structure into a single piece structure.

Claim 1-9, 14-16 and 19-25 are rejected under 35 U.S.C. 103 as being unpatentable over Han et al. (U.S. Patent Application Publication # 2013/0049221 A1).

In regards to claim 1, Han et al. (figures 1-32) show a semiconductor device (see paragraphs [0019]-[0077]), comprising: a package substrate 3; a controller 7 (see paragraph [0025]) attached to the package substrate 3; at least one spacer (portion of 59 under 11) attached to the package substrate 3 and spaced laterally apart from the controller 7; at least two semiconductor packages 9 disposed over the controller 7 and the at least one spacer (portion of 59 under 11) and electrically connected to the package substrate 3; and an encapsulant material (other portions of 59 not under 11) encapsulating the controller 7, the at least one spacer 50 and the at least two semiconductor packages 9. 

In regards to claim 2, Han et al. (see figure 9) show wherein the package substrate 3 includes a plurality of first bond pads 35 and a plurality of second bond pads 31, and wherein the semiconductor device further comprises: a plurality of first wire bonds 45 that couple the plurality of first bond pads 35 to the at least two semiconductor packages 9; and a plurality of second wire bonds 41 that couple the plurality of second bond pads 31 to the controller 7. 

In regards to claim 3, Han et al. show wherein the controller 7 is configured to manage data transfer to and from each of the at least two semiconductor packages 9. 

In regards to claim 4, Han et al. show wherein each of the at least two semiconductor packages 9 includes at least one semiconductor die (11-14 and 21-24) (see paragraphs [0025]-[0029]). 

In regards to claim 5, Han et al. show wherein each of the at least two semiconductor packages 9 includes a substrate (inherent (see paragraph [0009]), a plurality of semiconductor dies (11-14 and 21-24), and a package casing at least partially encapsulating (portion of 59 not under 11) the plurality of semiconductor dies (11-14 and 21-24) (see paragraphs [0009] and [0025]). 

In regards to claim 6, Han et al. show (figure 13) wherein each of the at least two semiconductor packages 9 is attached to an adjacent one of the at least two semiconductor packages by a die-attach adhesive 37A (see paragraph [0055]). 

In regards to claim 7, Han et al. (see figure 12) show wherein the at least two semiconductor packages 9 includes a first memory package 10 and a second memory package 20, wherein the first memory package 10 is attached to the package substrate 3, and the second memory package 20 is attached to the first memory package 10 by a die-attach adhesive 37A (see paragraph [0055]). 

In regards to claim 8, Han et al. show wherein the at least two semiconductor packages 9 comprise flash memory and include NAND memory and/or NOR memory (see paragraph [0025]). 

In regards to claim 9, Han et al. show wherein each of the at least two semiconductor packages 9 is a NAND memory package (see paragraph [0025]) without an embedded controller 7. 

In regards to claim 14, Han et al. (figures 1-31) (see paragraphs [0019]-[0077]) show a multimedia device configured to couple to a host, comprising: an interposer 3; a stack of memory packages 9 electrically coupled to the interposer 3; a multimedia controller die 7 attached to the interposer 3 and positioned between the stack of memory packages 9 and the interposer 3; a spacer (portion of 59 under 11) attached to the interposer 3 and spaced laterally apart from the multimedia controller die 7, wherein the spacer 50 is between the stack of memory packages 9 and the interposer 3; and an encapsulant (portion of 59 not under 11) encapsulating the stack of memory packages 9, the spacer (portion of 59 under 11), and the multimedia controller die 7.
In regards to claim 15, Han et al. show wherein the multimedia controller die 7 is configured to manage data transfer between the host and each of the memory packages 9. 
In regards to claim 16, Han et al. show wherein the multimedia controller die 7 is coupled to each of the memory packages 9. 
In regards to claim 19, Han et al. show wherein each memory package 9 is a NAND package (see paragraph [0025]). 
In regards to claim 20, Han et al. (figures 1-31) (see paragraphs [0019]-[0077])  show a method of manufacturing a semiconductor package, the method comprising: disposing a controller 7 over a package substrate 3; disposing a spacer (portion of 59 under 11) over the package substrate 3 and spaced laterally apart from the controller 7; disposing a first semiconductor package 10 over the package substrate 3 over the spacer (portion of 59 under 11) such that the controller 7 and the spacer 50 are positioned between the first semiconductor package 10 and the package substrate 3; disposing a second semiconductor package 20 over the first  10 semiconductor package; and encapsulating the first 10 and second 20 semiconductor packages, the spacer (portion of 59 under 11), and the controller 7 with an encapsulant (portion of 59 not under 11). 
In regards to claim 21, Han et al. (figure 2A) further comprises wirebonding 41 the controller 7 to the package substrate 3; and wirebonding 43,45 the first 10 and second 20 semiconductor packages to the package substrate 3. 
59 into a cavity between the package substrate 3 and the first semiconductor package 10 such that the encapsulant (portion of 59 not under 11) at least partially encapsulates the controller 7. 
In regards to claim 23, Han et al. show wherein disposing the first semiconductor package 10 over the package substrate 3 includes attaching the first semiconductor package 10 to the package substrate 3 such that most of the controller 7 is positioned directly between the first semiconductor package 10 and the package substrate 3. 
In regards to claim 24, Han et al. show wherein disposing the first semiconductor package 10 over the package substrate 3 includes mounting the first semiconductor package 10 to the package substrate 3 such that wire bonds 41 coupling the controller 7 to the package substrate 3 are directly between the first semiconductor package 10 and the package substrate 3. 
In regards to claim 25, Han et al. show wherein the controller 7 is a multimedia controller and the first 10 and second 20 semiconductor packages are NAND memory packages and/or NOR memory packages (see paragraph [0025]).
In regards to claim 26, Han et al. further comprises stacking additional semiconductor packages (within 20) on the second semiconductor package 20 before encapsulating the first 10 and second 20 semiconductor packages, the additional semiconductor packages (within 20), and the controller 7 with the encapsulant (portion of 59 not under 11).
	Therefore, it would have been obvious to one of ordinary skill in the art to use the at least one spacer and the encapsulant material as "merely a matter of obvious engineering choice" as set forth in the above case law.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Takier et al. (U.S. Patent Application Publication # 20190200471 A1) in view of Lee (U.S. Patent Application Publication # 2015/0262708 A1)
Takier et al. show the features of the claimed invention as detailed above, Takier et al. show wherein the at least two semiconductor packages include at least one memory package 102b and a controller 102a, but fail to explicitly show wherein the 102a is configured to command the at least one memory package to read data, erase data, and/or write data. 
Lee is cited for showing semiconductor packages and data storage devices including the same.  Specifically, Lee (figures 14-16) discloses wherein the at least two semiconductor packages include at least one memory package 700, and wherein the controller 800 is configured to command the at least one memory package 700 to read data, erase data, and/or write data (see paragraph [0119]) for the purpose of improving performance and reliability of the semiconductor devices, physical variations of the semiconductor devices may be measured to control the semiconductor devices based on the measured data in real time.  
Therefore, it would be obvious to one of ordinary skill in the art to use Lee’s memory package to modify Takier et al.’s memory package for the purpose of improving performance and reliability of the semiconductor devices, physical variations of the semiconductor devices may be measured to control the semiconductor devices based on the measured data in real time.  

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Han et al. (U.S. Patent Application Publication # 2013/0049221 A1) in view of Lee (U.S. Patent Application Publication # 2015/0262708 A1)

Han et al. show the features of the claimed invention as detailed above, Han et al. show wherein the at least two semiconductor packages 9 include at least one memory package 10 and a controller, but fail to explicitly show wherein the controller 7 is configured to command the at least one memory package to read data, erase data, and/or write data. 
Lee is cited for showing semiconductor packages and data storage devices including the same.  Specifically, Lee (figures 14-16) discloses wherein the at least two semiconductor packages include at least one memory package 700, and wherein the controller 800 is configured to command the at least one memory package 700 to read data, erase data, and/or write data (see paragraph [0119]) for the purpose of improving performance and reliability of the semiconductor devices, physical variations of the 
Therefore, it would be obvious to one of ordinary skill in the art to use Lee’s memory package to modify Han et al.’s memory package for the purpose of improving performance and reliability of the semiconductor devices, physical variations of the semiconductor devices may be measured to control the semiconductor devices based on the measured data in real time.  

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Han et al. (U.S. Patent Application Publication # 2013/0049221 A1) in view of Wang et al. (U.S. Patent Application Publication # 2011/0309497 A1).
In regards to claim 12, Han et al. show the features of the claimed invention as detailed above, but fail to explicitly how wherein the at least one spacer comprises b-stage resin.
Wang et al is cited for showing a multi-chip stack package structure.   Specifically, Wang et al. (figure 2G) discloses wherein the at least one spacer 80 comprises b-stage resin (see paragraph [0035]) for the purpose of providing a multi-chip stack package structure that is capable of using the operation speed and bandwidth of the system to be able to have better electrical performance in all kinds of electronic products and become mainstream products in the future. 

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Han et al. (U.S. Patent Application Publication # 2013/0049221 A1) in view of Hicok et al. (U.S. Patent # 6,266,753 B1).
In regards to claim 17, Han et al. show the features of the claimed invention as detailed above, but fail to explicitly show wherein the multimedia controller die is configured to provide error correction, block management, wear levelling, and/or physical to logical mapping. 
Hicok et al. is cited for showing memory manager for multi-media apparatus.  Specifically, Hicok et al. (figure 6) wherein the multimedia controller die 630 is 
Therefore, it would be obvious to one of ordinary skill in the art to use Hicok et al.’s multimedia controller die to modify Han et al.’s controller for the purpose of using with computer systems.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Han et al. (U.S. Patent Application Publication # 2013/0049221 A1) in view of Ray et al. (U.S. Patent Application Publication # 2015/0178204 A1).
In regards to claim 18, Han et al. show the features of the claimed invention as detailed above, but fail to explicitly wherein the multimedia controller die includes a memory interface coupled to each of the memory packages. 
Ray et al. is cited for showing common platform for one level memory architecture and two level memory architecture.  Specifically, Ray et al. discloses wherein the multimedia controller die includes a memory interface coupled to each of the memory packages (see abstract; paragraphs [0016]; [0050]; [0106] and [0116]) for the purpose of providing memory that refers to the physical devices used to store programs or data on a temporary or permanent basis for use in a computer or ther digital electronic devices.
Therefore, it would be obvious to one of ordinary skill in the art to use Ray et al.’s controller to include a memory interface couple to each of the memory packages to modify Han et al.’s controller for the purpose of providing memory that refers to the physical devices used to store programs or data on a temporary or permanent basis for use in a computer or other digital electronic devices.

Conclusion
	The following listed are cited as of interest to this application, but not applied at this time.


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davienne Monbleau can be reached on 571-272-1945.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







2/13/2021
/Alexander O Williams/
Primary Examiner, Art Unit 2826